Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 1 of 22




            EXHIBIT 1
     Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 2 of 22

 Shlomy Halawani Plaintiff vs. Speedway, LLC, Defendant


      Broward County Case Number: CACE21008139
      State Reporting Number: 062021CA008139A)00(CE
      Court Type: Civil
      Case Type: Other
      Incident Date: N/A
      Filing Date: 04/22/2021
      Court Location: Central Courthouse
      Case Status: Pending
      Magistrate Id / Name: N/A
      Judge ID / Name: 25 Phillips, Carol-Lisa


L_

                                                                                                                     Total: 2
     — Party(ies)


                                                                                  0 Attorneys / Address
      Party Type           Party Name                        0   Address          * Denotes Lead Attorney

      Plaintiff            Halawani, Shlomy                                                * Hiraldo, Manuel S
                                                                                                 Retained
                                                                                               Bar ID: 30380
                                                                                               HIRALDO, PA
                                                                                           401 E. Las Olas Blvd
                                                                                                 Suite 1400
                                                                                         Fort Lauderdale, FL 33301
                                                                                              Status: Active



      Defendant            Speedway, LLC,




                                                                                                                     Total: 0
     — Disposition(s)


      Date                          Statistical Closure(s)


      Date                  Disposition(s)                                 View                Page(s)




                                                                                                                     Total: 5
     — Event(s) & Document(s)
     Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 3 of 22

     Date           Description                                     Additional Text              View   Pages

     05/06/2021     Summons Returned Served                         On 4/28/21 at 1:45pm
                                                                    Party: Defendant Speedway,
                                                                                                 a      1

                                                                    LLC,

     04/23/2021     Search for prior case performed per 2020.4-
                    Civ-UFC-CO
                                                                    NONE
                                                                                                 I      1



     04/22/2021     Civil Cover Sheet
                                                                                                 I      3

                                                                    Amount: $100,001.00

     04/22/2021     Complaint (eFiled)                              CLASS ACTION                        13
                                                                    Party: Plaintiff Halawani,
                                                                    Shlomy

     04/22/2021     eSummons Issuance
                                                                    Party: Defendant Speedway,
                                                                                                 a      1

                                                                    LLC,

b
                                                                                                             Total: 0
    — Hearing(s)

    There is no Disposition information available for this case.



                                                                                                             Total: 0
I— — Related Case(s)



L   There is no related case information available for this case.
                                     Case Number: CACE-21-008139 Division: 25
      Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 4 of 22
Filing # 125399268 E-Filed 04/22/2021 10:14:34 AM




        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                 I.     CASE STYLE

                          IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                               IN AND FOR BROWARD COUNTY, FLORIDA

        Shlomy Halawani
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Speedway LLC
        Defendant



                 II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ❑    $8,000 or less
        El   $8,001 - $30,000
        El   $30,001- $50,000
        El   $50,001- $75,000
        El   $75,001 - $100,000
        El   over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-

          *" FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 04/22/2021 10:14:31 AM.****
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 5 of 22




  CIRCUIT CIVIL

  ❑ Condominium
  ❑ Contracts and indebtedness
  ❑ Eminent domain
  ❑ Auto negligence
    Negligence—other
         ❑ Business governance
         El Business torts
         ❑ Environmental/Toxic tort
         ❑ Third party indemnification
         ❑ Construction defect
         ❑ Mass tort
         ❑ Negligent security
         ❑ Nursing home negligence
         ❑ Premises liability—commercial
         ❑ Premises liability—residential
  ❑ Products liability
  ❑ Real Property/Mortgage foreclosure
        ❑ Commercial foreclosure
        ❑ Homestead residential foreclosure
        ❑ Non-homestead residential foreclosure
        ❑ Other real property actions

  El Professional malpractice
          ❑ Malpractice—business
          ❑ Malpractice—medical
          ❑ Malpractice—other professional
  ❑ Other
          ❑ Antitrust/Trade regulation
          ❑ Business transactions
          ❑ Constitutional challenge—statute or ordinance
          ❑ Constitutional challenge—proposed amendment
          ❑ Corporate trusts
          ❑ Discrimination—employment or other
          ❑ Insurance claims
          ❑ Intellectual property
          ❑ Libel/Slander
          ❑ Shareholder derivative action
          ❑ Securities litigation
          ❑ Trade secrets
          ❑ Trust litigation

  COUNTY CIVIL

  ❑ Small Claims up to $8,000
  ❑ Civil
  ❑ Real property/Mortgage foreclosure
                                                  2
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 6 of 22



  ❑ Replevins
  ❑ Evictions
        ❑ Residential Evictions
        ❑ Non-residential Evictions
  ❑ Other civil (non-monetary)

                                       COMPLEX BUSINESS COURT

 This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
 Administrative Order. Yes ❑X No ❑

          IV.   REMEDIES SOUGHT (check all that apply):
          Z Monetary;
          Z Nonmonetary declaratory or injunctive relief;
          ❑ Punitive

          V.     NUMBER OF CAUSES OF ACTION: [ ]
          (Specify)

            1
          VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                  Z yes
                  ❑ no

          VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                  Z no
                  ❑ yes If "yes," list all related cases by name, case number, and court.

          VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                Z yes
                ❑ no

  I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
  my knowledge and belief, and that I have read and will comply with the requirements of
  Florida Rule of Judicial Administration 2.425.

  Signature: s/ Manuel S Hiraldo                         Fla. Bar # 30380
                 Attorney or party                                      (Bar # if attorney)

 Manuel S Hiraldo                                 04/22/2021
  (type or print name)                            Date




                                                  -3
                                     Case Number: CACE-21-008139 Division: 25
      Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 7 of 22
Filing # 125399268 E-Filed 04/22/2021 10:14:34 AM



               IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                          IN AND FOR BROWARD COUNTY, FLORIDA

                                                     CASE NO.

        SHLOMY HALAWANI,
        individually and on behalf of all others
        similarly situated,
                                                                                   CLASS ACTION
               Plaintiff,
        vs.
                                                                       JURY TRIAL DEMANDED
        SPEEDWAY, LLC,

               Defendant.


                                                    SUMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of the State:

                 YOU ARE COMMANDED to serve this Summons and a copy of the complaint or petition
        in this action on defendant:
                                              Speedway, LLC
                                             Registered Agent:
                                       C T CORPORATION SYSTEM
                                     1200 SOUTH PINE ISLAND ROAD
                                          PLANTATION, FL 33324

                Each defendant is required to serve written defenses to the complaint or petition on
        MANUEL S. HIRALDO, HIRALDO P.A., Plaintiff's attorney, whose address is 401 E. Las
        Olas Blvd., Ste. 1400, Fort Lauderdale, FL 33301, Tel: (954) 400-4713, within twenty (20) days
        after service of this summons on that defendant, exclusive of the day of service, and to file the
        original of the defenses with the clerk of this court either before service on plaintiff's attorney or
        immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant
        for the relief demanded in the complaint or petition.

                       DATED on           APR 23 2021


                                        As Clerk of the Court
                                                              011 T
                                                                      CO
                                                                 "E
                                                                           4 :A
                                        BY:
                                        As Deputy Cle




                                                      BRENDA D. F t RMAN

          *** FILED: BROWARD COUNTY, FL BRENDA          a   FORMAN, CLERK 04/22/2021 10:14:31 AM.****
Filing #Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 8 of 22
         125399268   E-Filed 04/22/2021 10:14:34 AM


               IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                          IN AND FOR BROWARD COUNTY, FLORIDA

                                                   CASE NO.

        SHLOMY HALAWANI,
        individually and on behalf of all others
        similarly situated,
                                                                               CLASS ACTION
               Plaintiff,
        vs.
                                                                   JURY TRIAL DEMANDED
        SPEEDWAY, LLC,

              Defendant.
        __________________________________/

                                        CLASS ACTION COMPLAINT

               Plaintiff Shlomy Halawani brings this class action against Defendant Speedway, LLC, and

        alleges as follows upon personal knowledge as to Plaintiff and Plaintiff’s own acts and

        experiences, and, as to all other matters, upon information and belief, including investigation

        conducted by Plaintiff’s attorneys.

                                         NATURE OF THE ACTION

               1.      This is a putative class action under 47 U.S.C. § 227 et seq., the Telephone

        Consumer Protection Act (“TCPA”).

               2.      To promote its gas stations and related services, Defendant engages in unsolicited

        text messaging utilizing an automatic telephone dialing system, including to individuals who have

        registered their telephone numbers on the National Do Not Call Registry.

               3.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

        conduct. Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined

        below, and any other available legal or equitable remedies resulting from the illegal actions of

        Defendant.


                                                                                           PAGE | 1 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 9 of 22




                                               PARTIES

          4.      Plaintiff is, and at all times relevant hereto was, an individual and a “person” as

  defined by 47 U.S.C. § 153(39), a citizen and resident of Broward County, Florida.

          5.      Defendant is, and at all times relevant hereto was, a Florida corporation and a

  “person” as defined by 47 U.S.C. § 153(39), with a principal address of 500 Speedway Drive,

  Enon, Ohio 45323. Defendant directs, markets, and provides business activities throughout the

  State of Florida.

                                     JURISDICTION AND VENUE

          6.      This Court has subject matter jurisdiction pursuant to Florida Rule of Civil

  Procedure 1.220 and Fla. Stat. § 26.012(2). The matter in controversy exceeds the sum or value of

  $30,000 exclusive of interest, costs, and attorney’s fees.

          7.      Defendant is subject to personal jurisdiction in Florida because this suit arises out

  of and relates to Defendant’s contacts with this state. Defendant initiated and directed, or caused

  to be initiated and directed by its agent(s), telemarketing and/or advertising text messages into

  Florida and without the requisite prior express written consent in violation of the TCPA.

  Specifically, Defendant initiated and directed, or caused to be initiated and directed, the

  transmission of unsolicited advertisement or telemarketing text messages to Plaintiff’s cellular

  telephone number to sell goods, services or products in Florida, and Plaintiff received such

  messages while residing in and physically present in Florida. Additionally, Plaintiff’s cellular

  telephone has an area code that is associated with locations in Florida such that Defendant knew

  that it was sending text messages into Florida and causing harm to an individual residing in Florida.

          8.      Venue for this action is proper in this Court because all facts giving rise to this

  action occurred in this circuit.



                                                                                        PAGE | 2 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 10 of 22




                                                FACTS

          9.      On or about April 15, 2021, April 17, 2021, and April 20, 2021, Defendant sent the

   following text messages to Plaintiff’s cellular telephone:




                                                                                     PAGE | 3 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 11 of 22




           10.     Plaintiff received the subject text messages within this judicial district and,

   therefore, Defendant’s violation of the TCPA occurred within this district.

           11.     The purpose of Defendant’s text message was to promote and advertise its gas

   stations and related services.

           12.     Upon information and belief, Defendant caused similar text messages to be sent to

   individuals residing within this judicial district.

           13.     Plaintiff is the subscriber and sole user of the telephone number that received the

   messages and is financially responsible for phone service to the number.

           14.     Plaintiff never provided Defendant with express written consent to contact his

   cellular telephone with advertisements using an automatic telephone dialing system (“ATDS”).

           15.     Plaintiff’s cellular telephone number has consistently been registered on the

   National Do Not Call Registry since 2018.

           16.     Plaintiff solely uses his cellular telephone for personal purposes.

           17.     To send the text messages, Defendant used a text messaging platform (the

   “Platform”) that permitted Defendant to transmit bulk SMS text messages. Systems like the

   Platform utilized by Defendant have the capacity to transmit thousands of messages per second

   and are technologically more sophisticated in their availability to transmit messages than a

   traditional smartphone.

           18.     The Platform utilized by Defendant is an ATDS because it has the capacity to (1)

   store telephone numbers; (2) using a random or sequential number generator.

           19.     Specifically, the Platform has the capacity to indefinitely store telephone numbers

   within a computer database for subsequent dialing.




                                                                                         PAGE | 4 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 12 of 22




          20.      Further, the Platform has the capacity to utilize a random and sequential number

   generator in the storage of those numbers, and does in fact utilize said number generator for a

   variety of functions including, but not limited to, the selection and creation of SMS packets

   containing the target telephone numbers to be dialed by the Platform, as well as the sequential

   and/or random selection of telephone numbers to be dialed from a preselected list of numbers.

          21.      A packet in the context of SMS transmission is an envelope of data that contains

   various instructions and content, including the target cellular telephone number to be dialed, the

   sequence in which to dial each number, and wording of the message. The following is an example

   of an typical SMS packet:

                   SubmitReq:StatusReportReq=true,Destination=0011166500313,Se
                   quence=35722139,Originator=91157,OriginatorType=3,Body=3:2
                   e:0a11:2f14:2f11:0aDEBIT(p)$1:2e47:0aCHKCARDFOUTSETC
                   ROBERTIDUS:0aFornexttransaction:3aReplyN:0aForprevious:3a
                   ReplyP,BillingRef=,ClientRef=41883049-
                   1,ProfileId=31174,Operator=31003,Tariff=0,Tag-
                   Program=stdrt,TagChClientID=31174,TagChUsername=corvette_
                   31174,ServiceId=51437,Interface=xml,

          22.      In the context of SMS packet creation, the Platform utilizes a random and/or

   sequential number generator to pull and generate telephone numbers from a list of numbers and

   transfer those numbers to a separate list for the creation of the packets, and ultimately placement

   into each independent SMS packet.

          23.      In the context of dialing the numbers, the Platform utilizes a random and/or

   sequential number generator to pick and designate the sequence in which to dial the telephone

   numbers. The Platform independently selects the rate and time at which to dial each telephone

   numbers and may temporarily store the packets in a queue when the volume exceeds capacity to

   deliver them.




                                                                                       PAGE | 5 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 13 of 22




             24.   The Platform also has the capacity to use its random and/or sequential number

   generator to generate random or sequential identification numbers that it assigns to each SMS

   packet.

             25.   Defendant’s unsolicited calls violated Plaintiff’s and the Class members’

   substantive privacy rights under the TCPA.

                                       CLASS ALLEGATIONS

             PROPOSED CLASS

             26.   Plaintiff brings this lawsuit as a class action on behalf of himself individually and

   on behalf of all other similarly situated persons as a class action pursuant to Florida Rule of Civil

   Procedure 1.220(b)(2) and (b)(3). The “Class” that Plaintiff seeks to represent is comprised of

   class two classes and defined as:

                   NO CONSENT CLASS: All persons in the United States who,
                   within four years prior to the filing of this action, (1) were sent
                   a text message by or on behalf of Defendant, (2) using the same
                   equipment or type of equipment utilized to text message
                   Plaintiff, (3) regarding Defendant’s property, goods, and/or
                   services.

                   DO NOT CALL REGISTRY CLASS: All persons in the United
                   States who from four years prior to the filing of this action: (1)
                   were sent a text message by or on behalf of Defendant; (2) more
                   than one time within any 12-month period; (3) where the
                   person’s telephone number had been listed on the National Do
                   Not Call Registry for at least thirty days; (4) for the purpose of
                   advertising and/or promoting Defendant’s products and
                   services.

             27.   Defendant and its employees or agents are excluded from the Class. Plaintiff does

   not know the number of members in the Class but believes the Class members number in the

   several thousands, if not more.




                                                                                         PAGE | 6 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 14 of 22




          NUMEROSITY

          28.     Upon information and belief, Defendant has placed calls to cellular telephone

   numbers belonging to thousands of consumers listed throughout the United States without their

   prior express consent. The members of the Class, therefore, are believed to be so numerous that

   joinder of all members is impracticable.

          29.     The exact number and identities of the Class members are unknown at this time and

   can be ascertained only through discovery. Identification of the Class members is a matter capable

   of ministerial determination from Defendant’s call records.

          COMMON QUESTIONS OF LAW AND FACT

          30.     There are numerous questions of law and fact common to the Class which

   predominate over any questions affecting only individual members of the Class. Among the

   questions of law and fact common to the Class are: [1] Whether Defendant initiated telemarketing

   calls to telephone numbers; [2] Whether Defendant can meet its burden of showing that it had

   express consent to make such calls; [3] Whether Defendant’s conduct was knowing and willful;

   [4] Whether Defendant is liable for damages, and the amount of such damages; and [5] Whether

   Defendant should be enjoined from such conduct in the future.

          31.     The common questions in this case are capable of having common answers. If

   Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned

   to cellular telephone services is accurate, Plaintiff and the Class members will have identical

   claims capable of being efficiently adjudicated and administered in this case.

          TYPICALITY

          32.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

   based on the same factual and legal theories.



                                                                                      PAGE | 7 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 15 of 22




          PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          33.     Plaintiff is a representative who will fully and adequately assert and protect the

   interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

   representative and will fairly and adequately protect the interests of the Class.

          SUPERIORITY

          34.     A class action is superior to all other available methods for the fair and efficient

   adjudication of this lawsuit because individual litigation of the claims of all members of the Class

   is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

   by the Class are in the millions of dollars, the individual damages incurred by each member of the

   Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

   individual lawsuits. The likelihood of individual Class members prosecuting their own separate

   claims is remote, and, even if every member of the Class could afford individual litigation, the

   court system would be unduly burdened by individual litigation of such cases.

          35.     The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

   example, one court might enjoin Defendant from performing the challenged acts, whereas another

   may not. Additionally, individual actions may be dispositive of the interests of the Class, although

   certain class members are not parties to such actions.




                                                                                        PAGE | 8 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 16 of 22




                                           COUNT I
                    VIOLATION OF 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200
                        (On Behalf of Plaintiff and the No Consent Class)

             36.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

   herein.

             37.   It is a violation of the TCPA to make “any call (other than a call made for

   emergency purposes or made with the prior express consent of the called party) using any

   automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

   service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

             38.   It is a violation of the TCPA regulations promulgated by the FCC to “initiate any

   telephone call…using an automatic telephone dialing system…To any telephone number assigned

   to a paging service, cellular telephone service, specialized mobile radio service, or other

   radio common carrier service, or any service for which the called party is charged for the call.” 47

   C.F.R. § 64.1200(a)(1)(iii).

             39.   Additionally, it is a violation of the TCPA regulations promulgated by the FCC

   to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an

   advertisement or constitutes telemarketing, using an automatic telephone dialing system…other

   than a call made with the prior express written consent of the called party or the prior express

   consent of the called party when the call is made …” 47 C.F.R. § 64.1200(a)(2).

             40.   Defendant utilized equipment with the capacity to store telephone numbers using a

   random or sequential number generator to make non-emergency telephone calls to the cellular

   telephones of Plaintiff and members of the No Consent Class.

             41.   These calls were made without the express written consent of Plaintiff and the No

   Consent Class members.



                                                                                         PAGE | 9 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 17 of 22




           42.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200 of

   the TCPA by using an automatic telephone dialing system to make non-emergency telephone calls

   to the cell phones of Plaintiff and the other members of the putative Class without their consent.

           43.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the putative Class were harmed and are each entitled to a

   minimum of $500.00 in damages for each violation. Plaintiff and the members of the Class are

   also entitled to an injunction against future calls. Id.

                                                COUNT II
                              Violations of the TCPA, 47 U.S.C. § 227(c)
                       (On Behalf of Plaintiff and the Do Not Call Registry Class)

           44.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-35 as if fully

   set forth herein.

           45.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

   person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

   who has registered his or her telephone number on the national do-not-call registry of persons who

   do not wish to receive telephone solicitations that is maintained by the federal government.”

           46.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

   person or entity making telephone solicitations or telemarketing calls to wireless telephone

   numbers.”

           47.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

   call for telemarketing purposes to a residential telephone subscriber unless such person or entity

   has instituted procedures for maintaining a list of persons who request not to receive telemarketing

   calls made by or on behalf of that person or entity.”




                                                                                        PAGE | 10 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 18 of 22




             48.    Any “person who has received more than one telephone call within any 12- month

   period by or on behalf of the same entity in violation of the regulations prescribed under this

   subsection may” may bring a private action based on a violation of said regulations, which were

   promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

   solicitations to which they object. 47 U.S.C. § 227(c).

             49.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

   telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

   Class members who registered their respective telephone numbers on the National Do Not Call

   Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

   by the federal government.

             50.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

   Registry Class received more than one telephone call in a 12-month period made by or on behalf

   of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

   conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

   and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

   such violations of 47 C.F.R. § 64.1200.

             51.    To the extent Defendant’s misconduct is determined to be willful and knowing, the

   Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

   recoverable by the members of the Do Not Call Registry Class.

                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

   relief:




                                                                                        PAGE | 11 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 19 of 22




           a) An order certifying this case as a class action on behalf of the Class as defined

              above, and appointing Plaintiff as the representative of the Class and Plaintiff’s

              counsel as Class Counsel;

           b) An award of actual and statutory damages for Plaintiff and each member of the

              Class;

           c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and its

              implementing regulations, Plaintiff seeks for himself and each member of the Class

              $500.00 in statutory damages for each and every violation pursuant to 47 U.S.C. §

              277(b)(3);

           d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,

              et seq., and its implementing regulations, Plaintiff seeks for himself and each

              member of the Classes treble damages, as provided by statute, up to $1,500.00 for

              each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

           e) An order declaring that Defendant’s actions, as set out above, violate the TCPA and

              its implementing regulations;

           f) An injunction requiring Defendant to cease all unsolicited text messaging activity,

              and to otherwise protect the interests of the Class;

           g) An injunction prohibiting Defendant from using, or contracting the use of, an

              automatic telephone dialing system without obtaining, recipient’s consent to

              receive calls made with such equipment;

           h) A declaration that Defendant’s practices described herein violate 47 C.F.R. §

              64.1200(a)(1)(iii);
           i) A declaration that Defendant’s violations of 47 C.F.R. § 64.1200(a)(1)(iii) were

              willful and knowing; and

           j) Such further and other relief as the Court deems necessary.




                                                                                   PAGE | 12 of 13
Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 20 of 22




                                          JURY DEMAND

          Plaintiff, individually and on behalf of the Class, hereby demand a trial by jury.

                            DOCUMENT PRESERVATION DEMAND

          Plaintiff demands that Defendant takes affirmative steps to preserve all records, lists,

   electronic databases or other itemization of telephone numbers associated with Defendant and the

   communication or transmittal of the text messages as alleged herein.



     DATED: April 22, 2021

                                                    Respectfully Submitted,

                                                    HIRALDO P.A.

                                                    /s/ Manuel S. Hiraldo
                                                    Manuel S. Hiraldo, Esq.
                                                    Florida Bar No. 030380
                                                    401 E. Las Olas Boulevard
                                                    Suite 1400
                                                    Ft. Lauderdale, Florida 33301
                                                    Email: mhiraldo@hiraldolaw.com
                                                    Telephone: 954.400.4713

                                                    JIBRAEL S. HINDI, ESQ.
                                                    Florida Bar No.: 118259
                                                    E-mail: jibrael@jibraellaw.com
                                                    THOMAS J. PATTI, ESQ.
                                                    Florida Bar No.: 118377
                                                    E-mail: tom@jibraellaw.com
                                                    The Law Offices of Jibrael S. Hindi
                                                    110 SE 6th Street, Suite 1744
                                                    Fort Lauderdale, Florida 33301
                                                    Phone:     954-907-1136




                                                                                      PAGE | 13 of 13
              **** FILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 4/23/2021 3:42:50 PM.****
       Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 21 of 22



                  Ill THE CIRCUIT COURT OF THE 17"' JUDICIAL CIRCUIT IN
                           AND FOR BROWARD COUNTY, FLORIDA


                                                        Case No:_                ai-emi311
0_1 r_11
 Plaintiff                                              Judge Division:

 VS


     EffAJAI                 (1-e4
 De ndant
                                                                                        APR 23 2021
                                                                                 By


                            CLERK'S CERTIFICATE OF COMPLIANCE


      I hereby certify that pursuant to Administrative Order, No. 2020-73Civ/2020-74-UFC:
      "ADMINISTRATIVE ORDER DIRECTING CLERK OF COURTS WITH REGARD TO
      DISMISSED CIVIL OR FAMILY CASES",

      The Clerk has conducted a search for all previous existing civil cases related to
      these two parties.


      Listed below are all the aforementioned related cases:         i\poi\it---



                                               Brenda D. Forman
                                               Circuit and County Courts


                                               By:

                                                     Deputy Clerk
     Case 0:21-cv-61127-RS Document 1-2 Entered on FLSD Docket 05/28/2021 Page 22 of 22
Filing # 126299090 E-Filed 05/06/2021 12:32:42 PM



                                                     RETURN OF SERVICE

        State of Florida                                    County of Broward                                         Circuit Court

        Case Number: CACE-21-008139 25

        Plaintiff:
        SHLOMY HALAWANI INDIVIDUALLY AND ON BEHALF OF ALL
        OTHERS SIMILARLY SITUATED
        VS.

        Defendant:
        SPEEDWAY LLC

        For:
        Manuel Hiraldo
        Hiraldo P.A.
        401 E. Las Olas Blvd.
        Ste 1400
        Fort Lauderdale, FL 33301

        Received by L & L Process, LLC. on the 23rd day of April, 2021 at 3:05 pm to be served on SPEEDWAY
        LLC REGISTERED AGENT: CT CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND RD,
        PLANTATION, FL 33324.

        I, Katherine Font, do hereby affirm that on the 28th day of April, 2021 at 1:45 pm, I:

        served a CORPORATION by delivering a true copy of the Summons and Class Action Complaint with
        the date and hour of service endorsed thereon by me, to: DONNA MOCH AS SENIOR CORPORATE
        OPERATIONS MANAGER FOR C.T. CORPORATION SYSTEM as REGISTERED AGENT for
        SPEEDWAY LLC, at the address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324, and
        informed said person of the contents therein, in compliance with state statutes.


        I do hereby certify that I have no interest in the above styled action; that I am over the age of eighteen
        years; and that I am a Special Appointed Process Server in and for Broward County, Florida. Under
        penalty of perjury, I declare that I have read the foregoing Verified Return of Service and the facts
        contained herein are true and correct to the best of my knowledge. NO NOTARY REQUIRED PURSUANT
        TO F.S.92.525(2)




                                                                                  Kath ne Font
                                                                                  SPS #920

                                                                                  L & L Process, LLC.
                                                                                  13876 SW 56 Street
                                                                                  Suite 200
                                                                                  Miami, FL 33175
                                                                                  (305) 772-8804

                                                                                  Our Job Serial Number: LLP-2021001412


                                     Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2b




          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 05/06/2021 12:32:41 PM.****
